                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DAVID MICHAEL SHEID,                              )
# 31957177,                                       )
            Petitioner,                           )
vs.                                               )    No. 3:19-CV-673-B-BH
                                                  )
WARDEN UNDERWOOD, et al.,                         )
        Respondents.                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the petition for habeas corpus filed under 28 U.S.C.

§ 2241 will be DISMISSED as moot.

       A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.

§ 2241. See Montano v. Texas, 867 F.3d 540, 547 n.8 (5th Cir. 2017). If the petitioner files a notice

of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma pauperis

and a properly signed certificate of inmate trust account.

       SIGNED this 9th day of April, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
